[exhibit101exclusivemanage002.gif] [exhibit101exclusivemanage002.gif]





[exhibit101exclusivemanage004.gif] [exhibit101exclusivemanage004.gif]





[exhibit101exclusivemanage006.gif] [exhibit101exclusivemanage006.gif]





[exhibit101exclusivemanage008.gif] [exhibit101exclusivemanage008.gif]





[exhibit101exclusivemanage010.gif] [exhibit101exclusivemanage010.gif]





[exhibit101exclusivemanage012.gif] [exhibit101exclusivemanage012.gif]





[exhibit101exclusivemanage014.gif] [exhibit101exclusivemanage014.gif]





[exhibit101exclusivemanage016.gif] [exhibit101exclusivemanage016.gif]





[exhibit101exclusivemanage018.gif] [exhibit101exclusivemanage018.gif]



